DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on September 30, 2021 and wherein the Applicant has amended claims 17-30, 32, 34, 36, and cancelled claims 1-16, 33, 35. 
In virtue of this communication, claims 17-32, 34, 36 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issues, as set forth in the previous Office Action, the Applicant’s drawing replacement submitted on September 30, 2021 has been acknowledged and the claim amendment and the argument, see paragraph 2 of page 20 in Remarks filed on September 30, 2021, have been fully considered. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the specification due to formality issues about the specification formula 2-3, the claimed feature “so that …”, etc., as set forth in the previous Office Action, the Applicant’s specification replacement sheets submitted on September 30, 2021, and argument, see paragraph 4 of page 18 in Remarks filed on September 30, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of specification due to the formality issues, as set forth in the previous Office Action, has been withdrawn. However, the argument appears to be conflict with the claimed features as discussed in the specification objection as set forth below.
.
With respect to the rejection of claims 17-32, 34, 36 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see the paragraph 1 of page 24 in Remarks filed on September 30, 2021 and wherein the argument stated “Claims 17-32, 34, 36 have been amended to address the sources of indefiniteness identified above”, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 17-32, 34, 36 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the downmix signal is, in calculating the reconstructed first channel only phase rotated or is phase rotated stronger  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.

Specification
The application specification fails to disclose the claimed features “wherein the downmix signal is, in calculating the reconstructed first channel only phase rotated or is phase the reconstructed second channel comprises a greater energy than the reconstructed first channel”. However, the paragraphs 23-24 and other similar paragraphs only discloses comparison between a first original channel and a second original channel that were encoded at the encoder side, and there is no disclosure of “rotation” of the “downmix signal” is related to energy comparison of “constructed channels”. In addition, there is no disclosure that comparing energies of the “constructed channels” prior to the “constructed channels” being generated through “calculating”, i.e., it is unreasonable to compare “energies” which are unavailable during the “calculating” and see the claim rejection under 35 U.S.C. 112(b) as set forth below. In fact, claimed feature above (underlined) is conflict with the application disclosure, for example, claim 22 recites definition of “the reconstructed channels” Lt,k and Rt,k which have the same energy |Mt,k/√2|2, but rotation “ẞ” for Lt,k and “ẞ-IPDb” for Rt,k and wherein ẞ related to side energy gt,b (claim 20, formula 4, 21) and the side energy gt,b is proportional to an energy difference of the original left channel and the original right channel (EL,t,b – ER,t,b) (formula 9). Even in a different embodiment, the specification has no disclosure t,k has to be greater than the energy of Rt,k (formula 17-18, claim 30) for the given ẞ and ẞ-IPD.
The specification fails to disclose the support to the claimed features “wherein the downmix signal is, in calculating the reconstructed first channel only phase rotated … stronger than in calculating the reconstructed second channel, the reconstructed second channel comprising a greater energy than the reconstructed first channel”. The specification paragraphs 23-24 the applicant referred to in the argument above, merely copied the claimed language with no description of what it is and how it happens. The specification discloses calculated value of the “rotation” (formulas 4, 21) and applied to calculating the constructed channels by rotation parameters ẞ and IPD- ẞ (formulas 17-18, claims 21, 30), and wherein according to the further disclosure (formula 4, 21), only gt,b = -1, i.e., energy EL,t,b <<ER,t,b or ẞ = IPD (in gt,b fomular 9, and formulas 4, 21), the downmix channel is only rotated for the left constructed channel and wherein original left channel prior to the encoding has a much lower energy than an energy of the right original channel prior to the encoding (claim 22, 30, formula 17-18), and there is no disclosure about energy comparison between the “constructed channels” with “only rotated” feature above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-32, 34, 36 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 17 recites  “wherein the downmix signal is, in calculating the reconstructed first channel only phase rotated or is phase rotated stronger than in calculating the reconstructed second channel, the reconstructed second channel comprising a greater energy than the reconstructed first channel”. However, the application specification, drawings, and original claims do not disclose energy comparison between “constructed channels”, rather energy difference (EL,t,b – ER,t,b ) in calculating gt,b between original channels prior to an encoding, see the discussion in the specification objection as set forth above. Claims 18-32 are rejected due to the dependencies to claim 17.
Claim 34 is rejected for the at least similar reasons described in claim 17 above because claim 34 recites the similar deficient features as recited in claim 17.
Claim 36 is rejected for the at least similar reasons described in claim 17 above because claim 36 recites the similar deficient features as recited in claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-32, 34, 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 17 recites “wherein the downmix signal is, in calculating the reconstructed first channel only phase rotated or is phase rotated stronger than in calculating the reconstructed second channel, the reconstructed second channel comprising a greater energy than the reconstructed first channel”. As discussed in the section 112(a) above, the claimed features above lack written description and support from the original application and thus, it is unclear what an energy of “reconstructed channel” is and how is obtained for energy comparison in “calculating the constructed channels” while the “constructed channels” being unavailable and thus, renders claim indefinite. Claim 17 further recites “calculate a reconstructed first channel and a reconstructed second channel using an phase compensation” and then recites “the downmix signal is, in calculating the reconstructed first channel only phase rotated or is phase rotated stronger than …  in calculating the second reconstructed channel, ..”, which is further confusing because claim 17 appears to recite a broader limitation “using an phase compensation” for “calculate a reconstructed first channel and a reconstructed second channel” and then recites narrower limitation “only rotated or rotated stronger than …” in “calculating the reconstructed first channel” and in “calculating the reconstructed second channel”, which is confusing because it is unclear whether using “phase compensation” or using “only rotated or rotated stronger than …” in “calculating” “a reconstructed first and second channels” and thus, further renders claim indefinite. Claims 18-32 are rejected due to the dependencies to claim 17.
Claim 34 is rejected for the at least similar reasons described in claim 17 above because claim 34 recites the similar deficient features as recited in claim 17.
Claim 36 is rejected for the at least similar reasons described in claim 17 above because claim 36 recites the similar deficient features as recited in claim 17.
Claim 31 further recites “the upmixer is configured to rotate the channel comprising the lower energy more than the channel comprising the higher energy only when the energy difference between the channels is greater than a predefined threshold” and wherein the term “the channel” has an insufficient antecedent basis for the limitation in claim 31, which causes confusing because it is unclear what “the channel” is referred to, it is unclear whether “the channel” is referred to “a reconstructed first channel”, “a reconstructed second channel”, one or more of “encoded multi-channel signal” and thus, further renders claim indefinite. Claim 32 is rejected due to the dependency to claim 31.

Examiner Comments

There are 35 U.S.C. 112(a)/(b) issues in claims, specification objections and drawing objection, which cause confusions in scope and limitation by limitation and thus, it is noted that, as best understood in view of the claim rejection under 35 USC 112(a)/(b), specification and drawing objections, a prior art search has been conducted by the examiner, which is recorded in attached PTO-892 form. 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654